OPINION ON PETITION FOR REHEARING
DROWOTA, Judge.
Appellant, Memphis Mobile Telephone, Inc., by counsel, has filed a petition for rehearing which presents no new issues, nor points to any material matters or authorities overlooked by this Court in our original opinion filed March 5, 1979. To the con-, trary, the petition essentially reargues the same propositions heretofore fully considered by this Court.
We will however respond to certain arguments raised in appellant’s petition because counsel for appellant obviously fails to understand the significance of, the effect of, and our reliance on Lindsey v. Fowler, 516 S.W.2d 88 (Tenn.1974).
We must first point out that we were aware that appellant was submitting its case to this Court on briefs. Appellant was not required to be present on the date set for oral argument, however appellant cannot cancel oral argument. Appellees were entitled to appear and present oral arguments, which they did. The reason we used the words “appellant failed to appear” is that had counsel appeared for oral argument to respond to appellees’ motion to dismiss he would have readily seen, at that time, that this Court had real concerns over the adequacy of the record presented for our review.
Appellant was not prejudiced for not arguing its case orally. However, this was a case where, in light of appellees’ motion to dismiss, it would have been in appellant’s best interest to appear and answer certain questions which the Court had concerning the state of the record.
Appellant states in its petition that “the review by the Chancery Court was confined wholly to the record developed before the Tennessee Public Service Commission.” (emphasis added).
Appellant also states “at the time appellant appeared before the Chancery Court, appellant was under a good faith belief that the Tennessee Public Service Commission had complied with its statutory obligation and had, in fact, filed the entire record with the Chancery Court. Only subsequently did appellant learn that the Tennessee Public Service Commission failed to carry out its express statutory obligation.”
*802Appellant then states that “immediately after appellant learned of the failure of the Tennessee Public Service Commission to comply with the applicable statutory requirements, appellant corresponded with the Tennessee Public Service Commission on January 19, 1979 and January 31, 1979.” The record was filed in this Court on November 14, 1978. Oral arguments were scheduled and heard in this Court on January 22, 1979, at which time the case was taken under advisement. On February 23 appellants filed a “Motion to Compel the Tennessee Public Service Commission to Comply with Section 4-523(d).”
It thus appears that the Chancellor had only a portion of the record developed before the Tennessee Public Service Commission. It is difficult to understand how appellant can now ask this Court to compel the PSC to forward the record (or portions of the record) of the proceeding under review to the Chancery Court and for the Clerk of that court to transmit the record (or portions of the record) to this Court for our review of the Chancellor’s decision, when the Chancellor obviously would not have had the record (or portions of the record) to consider in making his decision. Appellant asks this Court to reverse the Chancellor. We could not reverse the Chancellor based on a record which the Chancellor did not have before him.
Appellant’s “Motion to Compel” should have been filed in the Chancery Court prior to the final hearing in that court, and if the entire record was not before the Chancellor, he could at that point in time rectify the situation. But for this Court to have portions of the record, not considered by the Chancellor, sent to this Court for our review would be erroneous.
It should be clear to appellant that unless the record of the proceedings before the PSC were authenticated by the Chancellor, we would not be in a position to know what he did or did not consider in making his decision. The state of the record in this case gives ample reason for the requirement in Lindsey v. Fowler for authentication of the proceedings before the PSC (the bill of exceptions) by the Chancellor.
The reason we emphasized in our opinion the word authentication as found in T.C.A. § 4-524, was to show that when evidence is taken in court pursuant to § 4r-523(g) a bill of exceptions is necessary in order that we might know what the Chancellor considered. It cannot be successfully argued that we should not have the record of the proceedings before the PSC authenticated. In this case it is obvious from reading the Chancellor’s six page memorandum opinion that he did in fact have a record or portions of a record before him for review. Without his authentication of the record (or portions of the record) which he considered we would be unable to have “assurance of the integrity of the record to be reviewed.”
Appellant states in its petition that “the problems which have arisen result from the failure of the Tennessee Public Service Commission to comply with its statutory obligation to assemble the record upon appeal and transmit the same to the Chancery Court.” This may be true, however appellant is the creator of its own misfortune, for if the record was incomplete in the Chancery Court it should have been corrected in that court before the Chancellor heard this case and before he filed his memorandum opinion. Appellant was not only unaware of the record filed in the Chancery Court by the PSC, but appellant was likewise unaware of what record (or portions of the record) were filed in this Court on November 14,1978, when appellant was advised by the Clerk of this Court that the record of the Chancery Court had been filed in the Court of Appeals. The only record filed in this Court on November 14 was the technical record which contains the pleadings in the Chancery Court. We have no authenticated or unauthenticated record (or portions of the record) of the proceedings before the PSC before us.
Appellant in its petition appears to again proceed upon the incorrect assumption that the proceedings before the PSC can come to this Court as part of the technical record and be considered by this Court. In Lind*803sey v. Fowler the Clerk and Master transmitted to the Supreme Court as part of the technical record the transcript of the proceedings before the PSC which had been filed in his court. As we stated in our opinion, “[i]n Lindsey v. Fowler the Court held that the transcript before the Commission can come before the appellate courts in one of two ways, it ‘may either be made a part of the bill of exceptions, or, in proper cases, converted into a bill of exceptions by the simple expedient of having the trial judge sign a directing order that the original transcript be sent up as a part of the record and reciting affirmatively that such transcript contains all the evidence heard in the lower court. In either event the transcript must be properly authenticated by the Trial Judge.’ 516 S.W.2d at 91.”
We are satisfied with our previous disposition of this appeal. The petition to rehear is therefore denied at the cost of appellant.
SHRIVER, P. J., and TODD, J., concur.